Opinion by
Mr. Justice Elkin,
The question to be determined on this appeal is whether the trustee under the will of Elizabeth Longenecker, deceased, in an account filed, can take credit for the care and maintenance of the cestui que trust for a period of years. Ordinarily there would seem to be only one answer to the question involved and that in favor of the validity of the claim. In the residuary clause of her will the testatrix provided that the residue of her estate, which was nearly all of it, should be *4divided into two equal shares, one of which shares was given to her daughter, Maria Minnich, absolutely, and the other share was given to the same daughter in trust in order that the “income or so much thereof as may be deemed necessary, be used for the comfortable maintenance and support of my daughter, Harriet Longenecker, who is of weak mind. It is my request, also, that the said Harriet be given a home in her, the said Maria Minnich’s family, or among people who will properly treat and care for her during her lifetime.” At the death of Harriet the will provides that the trust estate shall go to the children of Maria. It is perfectly clear that the testatrix intended Maria and Harriet to be the principal beneficiaries of her bounty. To Maria she gave one-half of the residuary estate absolutely, but because Harriet was of weak mind her share was left in trust, the income, or so much thereof as may be deemed necessary, to be used for her comfortable maintenance and support during life. Maria was named as trustee with the request that Harriet should be given a home with her and this request has been respected by the trustee. Harriet has made her home with the trustee, who now asks that a certain credit be allowed her for this care and maintenance. The amount of the credit claimed is not contested, but it was successfully contended in the court below that the trust estate should not contribute anything toward the support of Harriet because this weak-minded daughter had an ample independent estate to provide for her every want. It may be that the independent estate is sufficient to comfortably support and maintain Harriet, but the testatrix knew of these facts at the time she executed her will, under the terms of which no such limitation was imposed upon the trust estate, the income of which, or so much thereof as may be deemed necessary, it was ordered should be used for her support and maintenance. The will in express terms provides that the income derived from the trust estate shall be used for the care and maintenance of Harriet and no sufficient reason has been given why payment therefor should not follow as a legal consequence of this positive direction. The trustee has comfortably maintained the weak-minded daughter *5at the place designated by the testatrix, and the income of the trust estate, or at least a certain portion of it, is now claimed by the trustee in payment for this maintenance. It is not a sufficient answer to the claim of the accountant to suggest that it might or should have been collected from some other estate. The trust estate was created for this express purpose and the claim presented but refused in the court below arose by reason of the care required and maintenance provided for Harriet by the trustee under the direction of the will. No abuse of discretion by the trustee has either been claimed or shown and the amount of the charge has not been questioned. Under these circumstances the credit should have been allowed and the account confirmed. It is not necessary in this proceeding to discuss the equities that may exist between the trustee on one side and the committee of the lunatic on the other, relating to the care and maintenance of the unfortunate cestui que trust. We do decide, however, that the claim presented is a valid one against the trust estate.
Decree reversed and record remitted with instructions to allow the credit claimed by the trustee for the board, maintenance and care of Harriet. Costs to be paid out of the trust estate.